 INTERNATIONAL FURNITURE COMPANY127mately 25 seasonal drivers who worked an average of 5 or 6months. Many are rehired from season to season.We find thatthe seasonal drivers are properly included in the unit with thepermanent drivers and in view of the tenure of their employ-ment are eligible to vote.6We find that the following employees of the Employer con-stituteaunitappropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All permanent and seasonal drivers employed by the Em-ployer at its West Sacramento,California,plant, excluding allother employees,guards,and supervisors as defined in theAct. T5.Because the season in the Employer's fuel oil businesshas passed,we shall not direct an election at this time. Fol-lowing our customary practice in seasonal industries,we shalldirect that the election be held during the Employer's nextseason at or near the employment peak on a date to be deter-mined by the Regional Director,among the employees in theappropriate unit, who are employed during the payroll periodimmediately preceding the date of the issuance bythe RegionalDirector of the notice of election.[Text of Direction of Election omitted from publication.]6See Fox DeLuxe Foods,Inc.,96 NLRB 1132; cf. California Spray-Chemical Corp., 86NLRB 453.7 In its petition the Petitioner also sought to exclude part-time drivers from the unit.The Employer was silent on this matter.Since it appears such drivers are employed onlyon infrequent occasions and for short periods of time,we find the part-time drivers arecasuals and ineligible to vote.INTERNATIONAL FURNITURE COMPANYandUPHOLSTER-ERS' INTERNATIONAL UNION OF NORTH AMERICA,LOCAL188, AFL.Case No. 10-CA-1393.July14, 1953DECISION AND ORDEROn April 13, 1953,Trial Examiner Frederic B. Parkes, 2nd,issued his Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter,the Respondent filed exceptions to the IntermediateReport and a brief in support thereof.The Board'has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. Except as noted below, the rulings are hereby1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnectionwith this case to a three-member panel[Members Houston, Murdock, andPeterson).106 NLRB No. 23. 128DECISIONSOF NATIONAL LABOR RELATIONS BOARDaffirmed. 2 The Board has considered the Intermediate Report,the exceptions,the brief,and the entire record in the case,3 andhereby adopts the findings,conclusions,and recommendationsof the Trial Examiner, with the following additions.1.TheRespondent contends that the Trial Examiner's findingthat the Respondent insisted that the terms of the contract ex-pire with the anniversary of certificationis notsupported bythe evidence.In this connection,itrefers to the fact that inMay 1951, it offered to extend a proposed 6-month contract toa year.'However,witnessWoodall's uncontradicted testimonyis that from July 31, 1951, the Respondent adamantly insistedthat it would not agree to a contract with a termination datesubsequent to December 15, 1951, the date marking the expira-tion of the certification year.We agree with the Trial Examiner that the Respondent'sinsistence on and after July 31, 1951, that the term of anycontract should not extend beyond the certification year wasevidence of bad-faith bargaining. Although insistence uponsuch a termination period is notper se an unfair labor practice,when the insistence proceeds from bad faith motivation or anintent to achieve an illegal purpose it is unlawful. In the cir-cumstances of the present case,we find that the Respondent's2 The Trial Examiner's refusal to revoke the subpena directed to Eloise Stewart Tharpe,a commissioner of conciliation of the Federal Mediation and Conciliation Service, is herebyoverruled and the subpena quashed.The Federal Mediation and Conciliation Service has promulgated an order (General OrderNo.1)specificallyprohibitingofficers and employees connected with the Service fromtestifying in any court or administrative proceeding with respect to any information comingto their knowledge in their official capacity without the written consent of the director.No such consent was given in the present case.As the Board said in Tomlinson of High Point, Inc., 74 NLRB 681, 685; involving a similarregulation of the predecessor Conciliation Service:However useful the testimony of a conciliator might be to the Board in any given case,we can appreciate the strong considerations of public policy underlying the regulationand the refusal to make exceptions to it, because of the unique position which the con-ciliators occupyTo execute successfully their function of assisting in the settlementof labor disputes, the conciliators must maintain a reputation for impartiality, and theparties to conciliation conferencesmust feel free to talk without any fear that theconciliatormay subsequently make disclosures as a witness in some other proceeding,to the possible disadvantage of a party to the conference. If conciliators were permittedor required to testify about their activities . . not even the strictest adherence topurely factualmatters would prevent the evidence from favoring or seeming to favorone side or the other. The inevitable result would be that the usefulness of the Concilia-tionService in the settlement of future disputes would be seriously impared, if notdestroyed. The resultant injury to the public interest would clearly outweigh the benefitto be derived from making their testimony available in particular cases.Upon grounds of public policy, the Trial Examiner should therefore have revoked the subpenadirected to Commissioner Tharpe. New Britain Machine Company, 105 NLRB 646; Tomlin-son of High Point,Inc., supra:see Wigmore on Evidence (Third ed. 1940), sec. 2316.3 The Respondent has requested oral argument The request is denied as the record andbriefs, in our opinion, adequately set forth the issues and positions of the parties.4The Respondent also refers in its brief, without a transcript reference, to alleged testi-mony by witness Woodall that on July 11, 1951, the Respondent was willingto enter into a6-month contract which would expire January 11, 1952, after the certification year. We areunable to find any record of such testimony. INTERNATIONAL FURNITURE COMPANY129insistence that any contract negotiated expire with the anni-versary of the certification, then but a few months away, wasmade in bad faith.6We consider the instantcasedistinguishable from Hinde &Dauch Paper Company, where the employer's unwillingnessto make a contract to run beyond the end of the certification yeartook place in a context in which there was no other evidence ofunfair labor practices and in which there was receipt of noticethat the employees had overwhelmingly repudiated the union.By contrast, it is apparent that the insistence in the instantcase, occurring in a context of unfair labor practices, was notbased on good faith.2.The Respondent also contends that the Union did not act ingood faith because it included in its written contract proposalsvarious provisions allegedly unlawful. However, the Unionthroughout the negotiations indicated that it was prepared tochange any proposals which might be unlawful. We reject theRespondent's contention that the Union did not act in goodfaith.3.In attacking the finding of the Trial Examiner that theUnion'smajority continued after the expiration of the certifi-cation year, the Respondent relies on the Dorsey Trailerscase.'In that case, the court adopted the finding of the TrialExaminer that a presumption of a union's continuing majorityhad been overcome by evidence that a majority of employeesin the unit had voted within a month's time to reject a unionrecommendation for a strike and to disband the union. Thereis nosimilar evidence in the presentcaseof employee repudi-ation of the Union. At most the circumstances relied upon bytheRespondent show some change in the composition of theunit.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondent, International Furniture Company, Cornelia, Georgia,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Upholsterers' Inter-nationalUnion of North America, Local 188, AFL, as theexclusivebargaining representative of all production andmaintenance employees, truckdrivers, and firemen at theRespondent's Cornelia, Georgia, plant, excluding office andclerical employees, guards, and supervisors as defined in theAct.s Cf.Dixie Corporation, 105 NLRB 390; The Hinde & Dauch Paper Company, 104 NLRB847.6N.L.R.B v. Dorsey Trailers, Inc , 179 F. 2d 589, (C. A. 5), enforcing as modified80 NLRB 478. In this case, the Court of Appeals reversed the Board's finding of a violationof Section 8 (a) (5) upon the ground that the Board had failed to prove that the union repre-sented a majority of employees after the return of men to work following a strike, so as tomake the refusal to bargain an unfair labor practice. 130DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b) Unilaterally granting paid holidays,wage increases, andotherbenefitsto employees in the appropriate unit withoutprior consultation with Upholsterers' International Union ofNorth America, Local 188, AFL, as the exclusive representa-tive of the employees in the appropriate unit.(c) In any other manner interfering with the efforts ofUpholsterers' International Union of North America, Local188, AFL, to bargain collectively with the Respondent.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Upon request, bargain collectively with Upholsterers'InternationalUnion of North America, Local 188, AFL, asthe exclusive bargaining representative of the employees inthe above-described unit, with respect to rates of pay,wages,hours of employment, or other conditions of employment, and,ifan understanding is reached, embody such understanding ina signed agreement.(b) Post at its plant in Cornelia, Georgia, copies of the noticeattached to the Intermediate Report and marked "AppendixA." 7 Copies of such notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed bythe Respondent'srepresentative., be posted immediately uponreceipt thereof for sixty (60) consecutive. days thereafter inconspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for the Tenth Region, inwriting, within ten (10) days from the date of this Order, ofthe steps takento comply herewith.7 This notice, however, shall be and hereby-is amended by striking from the first paragraphthereof the words, "Recommendations of a Trial Examiner." and substituting in lieu thereofthewords: "A Decision and Order." In the event that this Order is enforced by decree ofaUnited States Court of Appeals, there shall be substituted for the words "Pursuant to aDecision and Order" the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Upholsterers' International Union of North America, Local 188,AFL, herein called the Union, the General Counsel of the National Labor Relations Board,by the Regional Director of the Tenth Region (Atlanta, Georgia), issued a complaint datedJune 6, 1952, against International Furniture Company, herein called the Respondent, allegingthat the Respondent had engaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (a) (1) and (5) of the National Labor Relations Act, asamended, 61 Stat 136, herein called the Act Copies of the charges, complaint, and notice ofhearing were duly served upon the Respondent and the UnionWith respect to the unfair labor practices, the complaints alleged in substance that theRespondent:(1) About January 3, 1951, and thereafter, had refused to bargain collectivelywith the Union as the exclusive bargaining representative of the Respondent's employees inan appropriate bargaining unit, although a majority of the employees in the unit had desig-nated and selected the Union as their statutory representative and although the Union hadpreviously requested that the Respondent bargain collectively with it as the statutory repre- INTERNATIONAL FURNITURE COMPANY131sentative of the Respondent's employees; and (2) about January and February 1952, bargaineddirectly and individually with its employees in theappropriate unit concerningrates of pay,wages, hours of employment, and other conditions of employment, and unilaterally grantedwageincreasesand increased holidays to such employees The complaint, as amended,further alleged that by the foregoing conduct the Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (1) and (5) of the Act.Thereafter, the Respondent duly filedan answer,admitting certain allegations of the com-plaint but denying that it had engaged in the alleged unfair labor practices and setting forthcertain affirmative defensesOn June 11, 1952, the Respondent filed with the Regional Director a motion that the para-graph of the complaint alleging that the Respondent had takenunilateralaction be strickenfor the principal reasons, among others, that the complaint failed toallegethat by suchaction the Respondent violated the Act and that none of the charges alleged that such conductwas unlawful On June 12, 1952, the Regional Director issued an "Order Referring to TrialExaminer Respondent's Motion to Strike " On June 27, 1952, Trial Examiner Arthur Leffissued an "Order on Motion to Strike," dismissing the motion and directing the GeneralCounsel to notify the Respondent 10 days prior to the hearing whether the General Counselcontended that the unilateral action taken by the Respondent constituted an unfair laborpractice. By letter dated July 8, 1952, the General Counsel advised the Respondent that theformer contended that the unilateral action of the Respondent as alleged in the complaint con-stituted violations of Section 8 (a) (1) and (5), and early in the hearing, the General Counsel'smotion to so amend the complaint was granted.On July 16, 1952, Eloise Stewart Tharpe, a commissioner of conciliation of the FederalMediation and Conciliation Service, herein called the Conciliation Service, filed with the Re-gional Director a petition to revoke the subpena issued at the request of Herbert B. Kimzey,counsel for the Respondent, and served upon her on July 14, 1952, directing her to appear andtestify at the hearing in the instant matter. On July 17, 1952, the Regional Director issued an"Order Referring Petition to Revoke Subpoena to Trial Examiner for Ruling." On July 25,1952, the Respondent filed an answer to the petition to revoke subpena. On July 30, 1952, TrialExaminer Arthur Leff issued an order denying the petition to revoke subpena.Pursuant to notice, a hearing was held from December 15 to 17, 1952, inclusive, at Cor-nelia,Georgia, before Frederic B. Parkes, 2nd, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner. The General Counsel, the Respondent, the Concilia-tion Service, and Commissioner Eloise Stewart Tharpe, were represented by counsel andtheUnion by official representatives Full opportunity to be heard, to examine and cross-examine the witnesses, and to introduce evidence bearing on the issues was afforded allpartiesAt the outset of the hearing, counsel for the Conciliation Service and for CommissionerEloise Stewart Tharpe, renewed the petition to revoke subpena previously filed by Com-missionerTharpe and pointed out that General Order No 1 of the Conciliation ServicerequiredCommissioner Tharpe "to decline to testify in this proceeding, to produce anyrecords concerning any information she might have received in her official capacity as aCommissioner of Conciliation " Following a statement by the Respondent as to the natureof the evidence it desired to adduce through the testimony of Commissioner Tharpe, theundersigned ruled that it appeared that her testimony would be relevant to the issues of theproceeding and that since the Board's Rules and Regulations provided only two grounds forthe revoking of subpenas, namely, "the evidence whose production is required does notrelate to any matter under investigation or in question in the proceedings or the subpenadoes not describe with sufficient particularity the evidence whose production is required,"theundersignedwas impelled to deny the petition to revoke the subpena. However, inpresenting its case, the Respondent found it unnecessary to call Commissioner Tharpe asa witnessEarly in the hearing, the Respondent moved that the General Counsel be required to furnishitwith a more definite statement concerning the unilateral conduct of the Respondent allegedin the complaint The motion was denied The Respondent, in addition, moved that the com-plaint be dismissed and that the paragraphs of the complaint setting forth the allegations inrespect to the Respondent's refusal to bargain with the Union be stricken, for the reason thatthe complaint's allegationsthat the Respondent had refused to bargain with the Union sinceJanuary 3, 1951, was barred by the 6-month period of limitations of Section 10 (b), whichcommenced to run on April 24, 1951, 6 months prior to the service of the Union's originalcharges upon the Respondent on October 24, 1951 The Respondent also renewed its motionfiledwith the Regional Director on June 11, 1952, and detailed above, to strike certainallegations of the complaint The motions were denied. In oral argument at the conclusion322615 0 - 54 - 10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the hearing and in its brief, the Respondent renewed these motions The-Respondent reliesupon the Pennwoven I and the Grain Millers 2 cases in support of its contention that "thereis no such thing as a continuing tort arising out of a refusal to bargain, and that-the statuteof limitations commences to run on the first day of the refusal," and accordingly that thecomplaint's allegations that the Respondent violated Section 8-(a) (5) and (1) of the Act werewithin the bar of Section 10 (b) of the Act These cases are inapposite to the circumstancesof the instant proceeding, in each, the conduct alleged as unfair labor practices occurredprior to the commencement of the 6-month period of 10 (b) and there were no unfair laborpractices on the part of the employer within the 6-month period "to bridge the fatal gap intime between the happenings relied on as unfair labor practices and the six months' bar " 8The Board's decisions in the Sanson Hosiery4 and Gagnon Plating5 cases are dispositive oftheRespondent's contentions as to the effect of Section 10 (b) In the Gagnon Plating case,the Board held as followsAs to the first of these exceptions, it is true that the complaint issued in this casestated that the Respondent "has at all times since on or about April 1, 1949, pursuedacourse of conduct refusing and continuing to refuse to bargain collectively in goodfaithwith the Union"As charges were not filed until December 12, 1949, it isalso clear that the April 1 date noted in the complaint as marking the onset of the al-leged refusal to bargain falls within a period more than 6 months prior to the filingand service of the charge The Respondent therefore asserts that the complaint is voidin its entirety in view of the limitations of Section 10 (b). The complaint, however,alleges an unfair labor practice continuous in type and which existed on and after a date6months prior to the filing and service of the charge The Board does not consider,accordingly, that the fact that the complaint also encompasses a time prior to that datevitiates the entire complaint or a finding of an unfair labor practice on and after theperiod specified by Section 10 (b).The Board also does not consider the fact that the complaint enlarged upon theallega-tions of the charge, and the fact that the Trial Examiner received and considered evi-dence pertaining to the expanded allegations to have been erroneous It is well establishedthat the Board may base an unfair labor practice finding upon any conduct which occurredwithin the 6-month period prior to the filing of a charge even though the charge itselfdoes not specify such conduct as a violation of the Act, if the complaint issuing thereuponalleges the conduct to be an unfair labor practice Nor was the Trial Examiner incorrectinconsidering the unilateral wage increase of September 1, 1950, as evidence on thequestion of Respondent's refusal to bargain even though such conduct took place after theissuance of the complaint in this proceeding. The Respondent did not claim surpriseby the introduction of evidence on this issue Nor did Respondent show that it wasprejudiced therebyThe actions of the Respondent on that date were well within theallegations of the complaint, and, as the duty to bargain in good faith is a continuing one,the issuance of the complaint did not serve to relieve the Respondent of that duty or ofthe restrictions of the Act. Finally, the Board finds no merit in the contention that noevidence pertaining to events occurring more than 6 months before the filing and theservice of the charge should be considered. The Board has consistently held that suchevidence may be introduced and considered as ithas been here, for background purposes,toexplain and clarify events occurring within the 6-month period itself. (Emphasisin the original. Footnotes have been omitted.)Inview of the foregoing, the motions of the Respondent, as renewed, for the striking ofcertain allegations and for the dismissal of the complaint are denied.At the conclusion of the hearing, the undersigned granted a motion by the General Counselto conform the pleadings to the proof as to dates, spelling, and minor variances and advisedtheparties that they mightarguebefore and file briefs or proposed findings of fact andconclusions of law, or both, with the Trial Examiner Counsel for the Respondent and theGeneral Counsel participated in oral argument. Thereafter, the Respondent filed a brief withthe undersignedUpon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:IN. L. R. B. v. Pennwoven, Inc , 194 F. 2d 521 (C. A 3).2 American Federation of Grain Millers, AFL v. N L R B., 197 F. 2d 451 (C. A. 5).3 American Federation of Grain Millers, AFL v. N. L. R. B.,supra4Sanson Hosiery Mills, Inc , 92 NLRB 1102, enfd. 195 F 2d 350 (C A. 5).5GagnonPlatingand Manufacturing Company, 97 NLRB 104, 106 INTERNATIONAL FURNITURE COMPANY133FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTInternational Furniture Company, an Illinois corporation with plants and places of businesslocated in the States of Indiana and Georgia, is engaged in the manufacture of unassembledfurniture.The instant proceeding is concerned with its operations at Cornelia, GeorgiaIn the course and conduct of its business at Cornelia, Georgia, during the 12-month periodendingMay 1, 1952, the Respondent purchased raw materials, equipment, and suppliesvalued in excess of $100,000, of which more than 20 percent in value was purchased outsidethe State of Georgia and shipped in interstate commerce to its plant in Cornelia. During thesame period, the Respondent sold finished products valued in excess of $100,000, of whichmore than 90 percent in value was sold and shipped to customers outside the State of Georgia.It is found that the Respondent is engaged in commerce within the meaning of the ActILTHE ORGANIZATION INVOLVEDUpholsterers' International Union of North America, Local 188, AFL, is a labor organiza-tion admitting employees of the Respondent to membershipIII.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1The appropriate unitThe complaint alleged, the Respondent's answer admitted, and it is found that all productionand maintenance employees, truckdrivers, and firemen at the Respondent's Cornelia plant,excluding office and clerical employees, guards, and supervisory employees within the mean-ing of the Act, constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act2The majority status of the UnionOn December 6, 1950, in an election by secret ballot conducted under the direction andsupervision of the Regional Director for the Tenth Region, a majority of the employees inthe foregoing unit designated and selected the Union as their collective-bargaining repre-sentative.On December 14, 1950, the Regional Director issued a certification of repre-sentatives, certifying that the Union was the statutory representative of all employees intheappropriate unit.The undersigned finds that on December 6, 1950, and at all timesmaterial thereafter, the Union was the majority representative of the employees in theappropriate unit for the purposes of collective bargaining within the meaning of Section 9 (a)of the Act 63.Thesequenceof events?On January 3 and 4, 1951, representatives of the Respondent and the Union met in the firstof a series of collective-bargaining conferences held on 24 different days between January 3and September 6, 1951. For the purpose of this report, it is unnecessary to detail the entirediscussion shown by the record to have occurred at the numerous conferences; instead, ageneral summary of the events pertinent to the issues will be set forth.On January 3, John H. Malone, organizer for the Union, and a committee of employ-ees submitted to Plant Superintendent Lester Benfield and Harry Shulman, counsel fortheRespondent, a proposed contract for their consideration.The noneconomic pro-posalsof the contract, that is, those which did not involve monetary considerations,6 The issue raised by the Respondent in March 1952 as to the Union's majority status ishereinafter discussed in the text.7 The findings in this section are based upon the credible and uncontroverted testimony ofwitnesses for the General Counsel, except as otherwise indicated 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere first discussed and it appears that the Respondent had no objection to some of theproposals, aside from language, although it declined the Union's request for a bulletin boardin the plant for posting of notices However, the Respondent refused to agree to any of theeconomic proposals in the Union's contract, such as those dealing with wage increase, 7paid holidays, overtime pay, insurance program, piece rates, and improved vacation policy,for the reason that its Cornelia plant had operated at a loss from the time of its inceptionand that the Respondent could not increarse its production costs In addition, the Respondentasserted that a pay raise given employees in October 1950 was intended to cover not only theincrease in cost of living since the last change in the wage scales but also further increasesin cost of living to be anticipated in the future The outcome of these first conferences wasthat Shulman promised to consult with the Respondent's president in Chicago and ascertainwhether the Respondent could grant any of the Union's economic proposals and to mail to theunion counterproposals of the Respondent on the noneconomic issues.About January 18, 1951, Malone telephoned Shulman, who stated that he had conferred withthe Respondent's president, that "there was no financial concession in the offing at this time,and ... that the noneconomic counterproposals were then on their way" to Malone. The latterreceived these proposals about January 25. Among other things, the Respondent's counter-proposals contained provisions defining the rights of management, forbidding strikes by theUnion, granting a checkoff of union dues and initiation fees, establishing a policy of senioritygoverning layoffs and recalls, permitting union members to obtain leave of absence to engagein union business, and setting up a grievance and arbitration procedure.Using the Union's original proposed contract and the Respondent's counterproposals, theparties continued negotiations. They reached tentative agreement on certain noneconomicmatters but the Respondent remained adamant in its refusal to grant any of the Union'srequests relating to economic issues, stating that the Respondent could not afford to increaseits production costs and giving other reasons as well.On a Friday in April 1951, Plant Superintendent Benfield came to employee Furman Hol-brook at the latter's work station and said "They wished some of the boys would get up apetition and get the Union out, said it was no good."Following discussion in April and May as to the possibility of agreeing to a contract fora short term, the Respondent, on May 24, 1951, submitted to Organizer Malone a completecounterproposal in contractual form which contained provisions for mutual cooperation andrecognition,checkoff of union dues and initiation fees, definition of the working day andovertime, vacation policy, payday, seniority policy, leave of absence for union members toengage in union business, right of union representatives to have access to the plant duringbusiness hours to adjust grievances and disputes, establishment of a union-shop committeeand union-management committee, grievance procedure, arbitration machinery, continuationof prevailing conditions, erection of a bulletin board for the Union's use in the plant, militaryleave, and health, safety, and sanitation The proposal was for a term running from May 1toOctober 31, 1951, and stated that it should "not become effective until signed by theofficersof the Employer and signed and countersigned by officers and representativesof the Union as hereinafter set forth " The proposal concluded with indications for sig-natures by the Respondent and the local union, and for countersignature by the InternationalUnion, substantially in the form indicated on the Union's original proposed contractMalone testified credibly that "after some discussion on it, when I was sure in my ownmind that this was the Company proposition up to then, and that that was as far as theCompany would go at that timewhen they convinced me they meant what they said, Iasked them to sign it, and the Company refusedI had the complete counter proposalinmy hand, as I remember it, and I handed it back across the table to the representativesof the Company, which was to the effect that 'if this is your counter proposal, sign it andwe'll take it,, or 'We'll take if you will sign it ' I don't remember which I put first I askedtheCompany to sign it and indicated clearly that we would accept it, and the Company re-fused."In this regard, however, Herbert B. Kimzey, who was counsel for the Respondent and itschiefnegotiator in conferences with the Union after March 2, 1951, gave the followingtestimonialexplanationon direct examination for his refusal to sign the Respondent'scounterproposalof May 24:Q. [By Mr Smith] You have heard testimony presented in General Counsel's casewith reference to your declining to sign a contract prior to the Union signature Willyou explain for the record why you so declined? INTERNATIONAL FURNITURE COMPANY135A.Yes, sirAt that time the same Union was involved in negotiations with the in-ternational Furniture Company at Madison, Georgia and also at Cornelia, Georgia 8Irequested the Union to furnish representatives for negotiations here with authorityto enter into a binding contractMr Malone and Mrs Woodall both informed me thatthey had no authority to make any binding contract on behalf of the Upholsterers' In-ternationalUnion, that any such contract would have to be sent to Philadelphia, to thehome office, and approved and countersigned by the home office before any such contractwould be binding upon the UnionQ.Mr Kimzey, would you at that time have executed the contract referred to, hadit been ready for execution and binding on that date?A.Yes, sir I told them that if they would get that contract countersigned by thehome office and returned to the plant here ready for signature by the Union and theCompany, so as to be a binding contract, that I would execute it on behalf of the Companyor cause Mr Benfield to do so I told them I would not sign such a contract and turnit over to them with the Company's signature thereon for their acceptance or rejection.On cross-examination, Kimzey further testified as follows:.Iwould not sign it until it had been submitted and approved by [the InternationalUnion], either in the form of a letter or a signature on it, but I wanted some assurancethat that was not a trap to get the Company's signature on a contract that would be usedagainst us, that we would sign it in good faith and send it to Philadelphia and let themsay No, it's not a standard contract, it's got to have FEPC, it's got to have this, thatand the other, therefore we refuseto signit. It would come back, with the Company'ssignature on it, to be used against us here, at Madison and other places And I wantedto execute the contract with all parties simultaneously, and in three copies, so that thecontractwould be binding upon the Company and the local Union, and the InternationalUnion, all at one and the same time. But I did not want to give them a contract with mysignature on it that was not valid and binding upon the Union, but was binding upon theCompany if they decided.to accept itAlthough on cross-examination Malone was unable to recall that Kimzey had requestedthat the Union obtain the countersignature of the International Union to the contract prior toitsexecution by the Respondent and although Malone's answers to questions in that line weresomewhat vague, if not evasive, his subsequent testimony on recross-examination, set forthas follows, was in accord with that of Kimzey:Q [By MrKimzey]You wanted us to sign first, that's correct,isn't it?A.Onceyou had agreed to sign, we didn't care who did it firstQ.You wantedthe contract signed before you sent it to Philadelphia for their ac-ceptance or rejection,didn't you 9A.Yes, sirQ.And yourefused to do it, didn't you 9A.Yes, sir,but that only came up after you refused to sign the last counter proposalon May 24thQ.YesBut we never agreed to sign a contract for Philadelphia for their acceptanceor rejection,did we?A.You madeno objection up until the,as I recall it, theMay 24thmeeting,when yourefused on the basis that the contractual relationship between us would have to becountersigned at Philadelphia From January3 to May 24,Inever heard anything thatIcan recall where the Company ever refused to sign anything unless it was signed atPhiladelphia first and then brought back.Itwas only after you refused to sign your owncontracton May 24thAs an afterthought you brought up changing your position aboutsigning your own contract.e The Respondent operated another plant in Georgia at Madison, which is about 70 milesfrom Cornelia. During the negotiations for the Respondent's employees at Cornelia, theUnion suggested that the Respondent agree to the reinstatement of an employee at Madisonand to the conduct of another election there. In this regard, see International FurnitureCompany, 98 NLRB 674, enfd. 199 F 2d 648 (C. A. 5). 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDInview of the foregoing,as well as the undersigned's observation of the witnesses, theundersigned credits Kimzey's testimony set forth aboveThe next collective-bargaining conference was held on July 11, 1951.9 D. H. Woodall,director of region 15 of the.Union, was the principal negotiator for the Union at this andsubsequent conferencesAt the outset of the meeting,Kimzey gave Woodall the Respondent'scounterproposal submitted to Malone on May 24 When Woodall remarked that the counter-proposal contained no references to disputed economic issues and to other proposals origi-nally urged by the Union, Kimzey replied, according to Woodall, "Now, the Union requestedus to draw up a counter proposal that we'd-agree to, and this contract or counter proposalincludes eighty per cent of the issues requested by the Union, and the things you are raising,Mr. Malone agreed to leave them out Mr Malone wanted us to present a contract that they'dsign"Woodall stated, "I didn'tknow that these agreements had been made, but on the basisof[Malone's] agreement,certainly I'm not going to take a contradictory attitude. This isyour contract If you will sign it,we will sign it,subject to the approval of the membershipand our International Union "As set forth above, Kimzey replied that if the Union"would get that contract countersignedby thehome office and returned to the plant here ready for signature by the Union and theCompany,so as to be a binding contract,that I would execute it on behalf of the Companyor cause Mr Benfield to do so.I told them I would not sign such a contract and turn it overto them with the Company's signature thereon for their acceptance or rejection."10However,itappears thatthe Unionnever submitted the Respondent's proposals to its membership forapproval or to the International Union for countersignature in accordance with Kimzey'srequests made on May 24 and July 11, 1951.Woodall's uncontradicted and credible testimony reveals that,in addition,Kimzey said,.. you have raised a lot of issues here Now we are going to raise some. We're goingto give you some counter proposals."The remainder of the conference on July 11, and thesubsequentmeetings on July 20 and 31,were devoted to a discussion of each of the provi-sions contained in the Respondent's counterproposal originally submitted on May 24.Variousobjections of the Union to the proposals were discussed and counterproposals were submittedto certain provisions by both the Respondent and the Union. For example, the Respondentagreed to reduce the probationary period for new employees from 90 days, as provided inits counterproposalof May 24,to 60 days,and agreement to changes in the seniority provi-sions of the May 24 counterproposal was also made. Economic issues urged by the Unionthroughout the negotiations were again discussed but were declined by the Respondent. Bythe conclusion of the meeting on July 31, 1951,the Respondent and the Union were in agree-ment upon all provisions of the Respondent's counterproposal of May 24,as amended duringthe conferences,with the exception of the clauses governing arbitration machinery and theterm of the contract. In respect to the latter,the Union urged a contract for a 1-year termwhereas the Respondent desired that the contract's term expire on December 15, 1951. Thesession ended with the union representatives stating that"we'd talk it over,think it overthat night and would probably agree to"the Respondent's proposals regarding arbitrationmachinery and term of the contractAt theoutset of the meeting the next morning on August 1,Kimzey said,according toWoodall's credible and uncontradicted testimony,"Inall fairness to the Commissioner,the Union and all concerned,we are going to have to withdraw some of the things we agreedtoyesterday,for instance,the probationary period we had agreed to, for sixty days, wehave talked it over with the foremen,and we realize that it should be ninety days instead9 A meeting was scheduled for June 7, 1951, and although representatives of the Respondentand a commissioner of conciliation from the Federal Mediation and Conciliation Servicewere present, representatives of the Union failed to appear, due to inadvertance in notifica-tion of the meeting.10Woodall specifically denied that Kimzey made this statement to him. He admitted thathe did not have authority to execute a contract which would be valid and binding on the Unionwithout its being approved and countersigned by the international Union, because "under theTaft-Hartley Law, our legal department had notified all of their men that if a contract wasagreed to and signed with an illegal provision in it, that this one illegal provision wouldinvalidate the whole contract. Therefore we were requested to send our contracts in to theInternational office and have them examined to see if they did include a clause that wouldbe in violation of the Taft-Hartley Act, and that is why that provision was made." Fromthe undersigned's observation of the witnesses, and for the reasons previously stated, theundersigned is convinced that Kimzey made the statement quoted in the text His testimonyis accordingly credited and Woodall's denials are rejected. INTERNATIONAL FURNITURE COMPAN i137of sixty days. Also,we're going to have to insist on a Management Rights clause and a NoStrike clause in the contract,whichwe don'thave."Following some discussion, Woodall asked, "Are you withdrawing the things you havetentativelyagreed to?What do you want?"Kimzey replied,"There has been so manyproposals and so many counter proposals until we are all mixed up,and I think the bestthing to do is for the Umon to prepare a complete new proposal along the lines of the thingsthatwe have agreed to, and present it to the Company and we'll start fromscratch " TheUnion agreed to draft another proposed contract.On August 23, 1951, it presented a new proposed contract to the Respondent.The followingproposals were the same as those tentatively agreed to by the parties on July 31,as a resultof negotiation upon the basis of the Respondent's proposals of May 24.Probationary periodof 60 days,checkoff of union dues and initiation fees, payday, leave of absence,right of visi-tation,union-shop committee,grievance procedure,union management committee,bulletinboard,and health,safety, and sanitary provisions.The Union's proposal with regard to"mutual cooperation and recognition"was the same as that agreed to by the parties pre-viouslywith the addition of another paragraph The seniority provisions previously agreedto by the parties were incorporated in its new proposal with additional clarifying clauses.The provision for the continuance of prevailing conditions of employment was the same asthat proposed by the Respondent on May 24 except for the omission of a paragraph.Incompliance with the Respondent'srequest for proposals for "a Management Rightsclause and a No Strike clause,"the Union's suggested contract contained such clauses, aswell as an article entitled"Right of Union."In regard to the items as to which the partieswere in disagreement on July 31--arbitration procedure and termination of the contract--theUnion inserted the provisions from its original proposal relating thereto.The chief distinction between the terms of the Union's proposal submitted on August 23and those tentatively agreed to by the parties on July 31 related chiefly to economic issues,such as hours and overtime,vacations,rates of pay, social security, and piece rates. TheUnion's proposals respecting vacations,social security or insurance program, and limita-tion of the Union's right to strike were copied from a contract between another local of theUnion and the Respondent,covering the latter's operations at Rushville,Indiana In additionthe Union included new proposals covering company rules, rest periods for employees, andlimitation of authorized agents of the contracting partiesMeetings on August 23, September 5, and September 6, 1951,were devoted to a discussionof the last contract proposal of the Union and various counterproposals of the Respondent.Althoughby July 31the parties had tentatively agreed to a probationary period of 60 daysfor new employees and this was set forth in the Union's counterproposal of August 23, theRespondent on the latter date insisted that the period should be 90 days but on September 5consented to a period of 60 days As mentioned above, tentative agreement had been reachedupon a grievance procedure by July 31,but on August 23 the Respondent withdrew from suchagreement and submitted a procedure which was considerably at variance with that previouslyagreed to and which greatly prolonged the period for processing grievances,restricted therightof the grievance committee to confer with a representative of the Employer in thethird step of the procedure,and limited the activities of shop stewards in handling griev-ances upon the premises of the Employer The Respondent also took exception to a provisioncontained in the article establishing a union-shop committee,previously agreed to tenta-tively,providing that union members would be paid for any loss of time not to exceed 10minutes incurred in the settling of grievances or in conference with the Respondent. TheRespondent rejected the Union's economic proposals for such items as vacations,insurance,wage rates,piece rates,etc , and stated it would offer a counterproposal on vacations, beingthe same contained in its proposal ofMay 24,and would submit a proposal for hours andovertime and its current wage scales and job classifications The Respondent rejected thesuggested "No Strike," "Arbitration Machinery," and "Limitation of Authorized Agents"clausesThe Respondent produced a counteroffer to the provision limiting the right of theUnion to strike but it was unacceptable to the Union. The Respondent insisted that the con-tractshould terminate on December15, 1951. As to theother noneconomic items of theUnion's proposal, the parties had reached substantial accord by September 5, and had agreedto omit the"UnionRights" clause.On September 5, prior to meeting with the Union. Kimzey told Woodall in a telephoneconversation, "We'll meet but nothing will be accomplished." At the conclusion of the con-ference that day, Woodall "reminded him of it in the afternoon or evening when the meetingclosed,that if what he said was true,actually we were farther apart than we were in the firstmeeting that I remember being in on "In respect to the final conference on September 6, 1951,Woodall gave the following cred-ible and uncontroverted testimony: 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD... We had a very hot debate all that day over piece rates, arbitration, grievances.termination of the contract, wages, vacations and insurance. This meeting was spentmostly arguing about economic issues, termination date. We made no progress that day,and at the close or about the close of the meeting I reminded Mr. Kimzey that this meet-ing had resulted in about what it did the day before. And I told Miss Stewart that Mr.Kimzey told me over the phone that nothing would be accomplished on the 5th, and shesaid,"Mr. Kimzey, you did tell me that over the phone too, didn't you? " Mr. Kimzeysaid, "I did."Now, at the close of this meeting I asked them straight-forward questions, in which Iput the question down and copied the answer. One of the things that we had argued aboutpretty hot that day was the termination date. I accused the Company of bargaining in badfaith, and their only reason for setting December 15 as the only date they would acceptany contract was simply because our annual certification was December 14th or 15th,and I asked Mr. Kimzey if that wasn't a fact. Mr. Kimzey said, "It could be." He said,"It is the Company position that it will not agree to a contract with a termination datesubsequent to December 15, 1951." And I asked, "If we agree to all other provisions ofthe contract this week, would the company's position on termination be the same ontermination? " Mr. Kimzey said, "The Company's position would be the same." I askedtheCompany in connection with the Union insurance program, which we had discussedthat day along with other economic matters, "Will the Company consider paying the fullpremium for insurance that you now have in effect? " Mr. Kimzey answered, "TheCompany will not." I asked, "Will the Company pay for any paid holidays not worked? "Mr. Kimzey answered, "The Company will not pay for any holidays not worked." And Iasked, "Will the Company put vacations on the same basis as is used in the Rushvillecontract? " Mr. Kimzey said, "The Corppany will not compute vacation pay on the samebasis as applied in the Rushville contract." I asked, "Will the Company make any con-cessions on cost items? " Mr. Kimzey said, "The Company will not." I asked, "Will theCompany agree to any proposition which could be used to make a final disposition of adispute arising out of impairement of wages, arising out of the application or adjustmentof piece rates? " Mr. Kimzey said, "The Company will not delegate that authority to theUnion or any other party outside the Company." With that, the meeting adjourned.About September 20, 1951, Woodall telephoned Plant Superintendent Benfield and inquiredwhether a schedule of the current wage rates and job classifications of employees, which theRespondent had promised to furnish in thelastbargaining conferences, had been compiled.Benfield replied that the information had been tabulated but refused to give Woodall a copybecause "you never presented your proposals to us until we went into a meeting, and thatwouldbe putting the Company at a disadvantage, to offer you something in the way of a pro-posal prior to the time we meet. I am not going to let you." Woodall then telephoned Kimzeyand asked the latter to intercede with Benfield so that Woodall might obtain a copy of the data.Kimzey refused to do so but said that he had a copy of the material and read it to Woodall.When the latter requested a copy. Kimzey declined on the ground that he had only one copywhich he desired to retain.On October 24, 1951, the Union filed its original charge in, the instant proceeding, allegingthat the Respondent had engaged in violations of Section 8 (a) (1) and (5) of the Act. On January9, 1952,Woodall conferred with Superintendent Benfield in regard to grievances arising out ofthe layoff of two employees.On January 11, 1952, without notification to the Union, the Respondent unilaterally grantedto its employeesa programof paid holidays and announced that they would receive retroactivepay for Thanksgiving and Christmas 1951 and New Year's Day 1952, and in the future would begiven 5 holidays with pay each year. Prior thereto the Respondent had not operated its planton 4 holidays each year but the employees were not given any pay for these holidays. OnFebruary 5, 1952, the Union filed its first amended charges in the instant matter.InMarch or April 1952, the Respondent, again without notification to the Union, announcedtoitsemployees that they would receive a wage increase of 3 or 4 cents an hour,retroactive in effect to January 1, 1952.By letter dated March 21, 1952, and sent to Superintendent Benfield, Woodall requested ameeting with the Respondent on March 26, 1952, "for the purpose of resuming contract nego-tiations on behalf of your employees who are within the bargaining unit."In a letter dated March 21, 1952, Benfield replied as follows:Itwill be perfectly satisfactory for you to meet with usat onethirty (1:30) WednesdayMarch 26. INTERNATIONAL FURNITURE COMPANY139Italked to Herbert Kimzey about same and he will be present.It will be left up to youto contact Miss Stewart. l' We will be looking forward to seeing you at that time.However, when Woodall arrived at Cornelia,Georgia,themorning of March 26, 1952,Kimzey gave him the following letter, dated March 25,1952, and signed by Hoke Smith, whowas also counsel for the Respondent:This will acknowledge your letter of recent date addressed to Mr. Lester Benfield atthe International Furniture Company requesting a meeting on March 26th to resume con-tract negotiations covering the Cornelia plant of International Furniture Company.Since the original certification of the Upholsterers International Union on December14, 1950,a number of changes,which are outlined below, have taken place which causeus to have grave doubts as to whether you truly represent a majority of our employees.These changes are:(1) In the aforementioned election,the union received a majority of six votes.(2) Since that time,in excess of six people have been laid off due to lack of work ordiscontinuance of position.(3) Since that time, a number of employees have quit work to accept employmentelsewhere.(4) Comparatively recently some twenty new employees have been added to the pay-roll.Itisvirtually inconceivable to us that these changes would not reflect a substantialchange in the representative status of the Upholsterers International Union at the Corneliaplant.We,therefore,request that you join with us in a consent election,to be held at aconvenient date in the near future,at which our employees may freely express their choicewith reference to a bargaining agent. We likewise believe it would be unfair to our em-ployees to negotiate a contract with you, if you did not represent a majority,and suggestthat all negotiations be suspended pending the outcome of the consent election.Would you please let us have your early advice on this matter,as we would like to putthe necessary machinery into operation with the National Labor Relations Board.Under date of April 1,1952,counsel for the Union replied to the above letter of the Respond-ent as follows:Mr. D. H. Woodall, Regional Director,Upholsterers International Union,has referredto us for response your letter to him of March 25, 1952, in reference to the InternationalFurniture Company matter.As you probably know, this Union was certified by the National Labor Relations Boardas the duly designated and selected collective bargaining representative of the employeesat the Cornelia plant of the Company.Subsequent to certification,the Company failed tobargain in the manner provided by law, and otherwise committed unfair labor practices.Charges for violations of Section 8(a) (1). (3), and(5) were duly filed against the Company.These charges are now under investigation.The National Labor Relations Board cur-rently recognizes the Union as the certified agent of the employees involved.Under the circumstances,the representative capacity of the Union is not subject tochallenge.Prior to receiving your letter,Mr. Woodall had received a letter from Mr. LesterBenfield agreeing to resume contract negotiations on March 26, 1952.This letter wasresponsive to Mr. Woodall's letter to Mr. Benfield of March 21, 1952. Mr.Kimzey ad-visedMr. Woodall when he delivered your letter of March 25, 1952, on the morning ofMarch 26, that your letter superseded the Company's agreement to meet on that date.We assume,therefore,that the Company's present position is that it refuses to bargainwith the certified agent.Ifwe may cooperate in an effort to bring the parties together in order to conclude aproper collective bargaining agreement,please call on us.iiSinceMarch 29, 1951, Eloise Stewart Tharpe,a commissioner of conciliation of theFederalMediation and Conciliation Service, had participated in most of the collective-bargaining conferences 140DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn the ensuing conversation on March 26, 1952, Kimzey expressed doubt as to the Union'smajority status and told Woodall that the Union "would be five years getting a contract at theMadison and Cornelia plants."B.ConclusionsUpon the entire record the undersigned is convinced and finds that the Respondent's con-duct in its negotiations with the Union failed to fulfill the standards of good-faithbargaining,often defined by the Board and set forth as followsnot long ago:The fact that the Respondent met willingly and conferred at length with the Union doesnot necessarily establish that ithad been bargainingin good faith. Mere participation inmeetings with the Union and protestationsof willingness to bargaindo not alone fulfillthe requirements of Section8 (a) (5) and 8(d) of the Act, for these are only the surfaceindicia ofbargaining.Bargainingin good faith is a duty on both sides to enter into dis-cussions with an open and fair mind and a sincere purpose to find a basis for agreementtouching wages and hours and conditions of labor. In applying this definition of good faithbargaining to any situation, the Boardexaminesthe Respondent's conduct as a whole fora clear indication as to whether the latter has refusedto bargainin good faith, and theBoard usually does not relyuponany one factor as conclusive evidence that the Respond-ent did not genuinely try to reachan agreement. 12The foregoing observations are particularly pertinent to the circumstances of the instantcase. Here, the Respondent met in many collective-bargaining sessions with the Union onsome 24 different days, met the Union's proposals with counterproposals, discussed any sug-gestion offered by the Union, and gave reasons for its refusal to grant the Union's proposals.Yet, examining the entire course of the conferences, it is apparent that the Respondent wasbargaining with the Union with the ultimate purpose, not of concluding the negotiations in goodfaith in a collective-bargaining contract, but of pursuing the ritual of collective bargaininguntil the end of the Union's certification year, at which time the Respondent could challengethe continuation of the certification on the theory that the Union was no longer the majorityrepresentative of the Respondent's employees. In other words, the Respondent in its dealingswith the Union looked forward, not to the execution of a contract as a result of the negotia-tions, but to the end of the Union's certification year without the consummationof an agree-ment.Thus, on July 11, 1951, when Woodall, the Union's representative, indicated that the Unionwould accept the Respondent's counterproposal, first offered on May 24, Kimzey immediatelytook steps to prolong the negotiations by saying, "You have raised a lot of issues here. Now,we are going to raise some. We're going to give you some counter proposals." 13 Accordingly,on July 11, 20, and 31, the parties discussed each of the provisions in the Respondent'scounterproposal and by the conclusion of the meeting on July 31 they had reached agreementon all its provisions except those governing arbitration machinery and the term of the con-tract. The Union stated that it would consider the Respondent's position on the two disputeditems over night, would probablyagreeto the Respondent's terms, and would give the Re-spondent its decision the next morning. However, at the outset of the meeting on August 1,with the parties so nearly in accord on the terms of an agreement, the Respondent advised12 Southern Saddlery Company, 90 NLRB 1205, 1206.i3 Since the Union had stated throughout the negotiations that any agreement reachedbetween it and the Respondent was subject to ratification by the local membership and bythe International Union,it isfound, although the matter is not completely free from doubt,that the position taken by Kimzey when he presented the Respondent's counterproposal totheUnion on May 24 and July 11, 1951, that he would sign it only after the ratificationprocess had been completed, was not unreasonable and did not adversely reflect upon thebona fides of the Respondent. However, the undersigned cannot agree with the Respondent'scontention that the Union failed to bargain in good faith in view of the fact that its negotiatorswere not authorized to make a final and binding contract but were required to submit theagreement concluded during negotiations to final ratification process. Such a limitationon the authority of negotiating agents is not unlawful in the absence of evidence that suchreservation of ratification was intended or was used to foreclose achievement of agreementSee Amalgamated Meat Cutters and Butcher Workmen of North America (A.F.L ), 81 NLRB1052, 1062; W. W. Cross & Company, Inc., 77 NLRB 1162, 1166. INTERNATIONAL FURNITURE COMPANY141the Union that the Respondent was withdrawing from agreements previously made to variousprovisions. In respect to the probationary period for new employees, as to which the Respond-ent had taken a vacillating position throughout the negotiations, the Respondent returned to itsoriginal contention that it should be a 90-day instead of the 60-day periodformerlyagreed toand resurrected the issues of "management rights"and "no-strike"provisions,both ofwhich it had earlier agreed to drop. In addition,by insisting at this meeting that the Unionprepare a complete new proposal and "we'll start from scratch"in the negotiations,the Re-spondent"broadened the areas of uncertainty and disagreement"to such an extent that onemust conclude that the Respondent's "promotion of such confusion and uncertainty in negotia-tions was incompatible with a good faith endeavor to each agreement." 14However, the Union submitted a newproposal which as to noneconomic matters incorporateditems earlier agreed to by the parties.In the ensuing negotiations in August and September,the Respondent continued to demonstrate its equivocal bargaining technique by withdrawing fromagreements previously made.As mentioned above, it insisted upon a 90-day instead of a 60-day probationary period for new employees, but ultimately settled upon a 60-day period. Inaddition,itrevoked the agreement previously made to grievance procedure and submitted aprovision restricting the rights of the grievance committee to confer with the Respondent andquestionable in its efficacy.Furthermore,the Respondent withdrew from its agreement pre-viouslymade to pay union members for any loss of time, not to exceed 10 minutes, incurredin the settlement of grievances or in conference with the Respondent.Such shifting of positionsand introduction of stringent demands by the Respondent after more than 6 months of negotia-tions are indicative of its bad faith in negotiating with the Union. >sThe Respondent's insistence that the term of the contract should expire on December 15,1951, coincidental with the anniversary of the Union's certification as an additional indicationthat the Respondent was not bargaining in good faith with the Union, inasmuch as one can inferfrom its subsequent challenge of the Union's majority status, that its purpose in seeking tolimit the contract term to the certification year was an attempt to restrict to a minimum theperiod to which the Union was entitled to recognition as the statutory representative of theRespondent's employees.16Further indication of the Respondent's bad faith in negotiating with the Union was evidencedby Superintendent Benfield's statement to employee Holbrook in April 1951 that Benfield"wished some of the boys would get up a petition and get the Union out, said it was no good,"and by Kimzey's statement to Woodall in September 1951, that the Respondent would conferwith the Union on September 5, 1951, "but nothing will be accomplished." Such statementsare the antithesis of a good-faith approach to collective bargaining.Finally, the Respondent's unilateral grant to employees, without consultation with or notifi-cation to the Union, of paid holidays on January 11, 1952, and of a wage increase in March orApril 1952--both of which items the Union had unsuccessfully sought throughout the negotia-tions--constituted not only positive indicia of the Respondent's bad-faith attitude in its entirecourse of bargaining with the Union but also per se violations of Section 8 (a) (5) and (1). It istrue that the announcement of paid holidays was made on January 11, 1952, shortly after thefirst anniversary of the Union's certification. However, it is clear that the Union had notabandoneditsclaimto representthe employees, inasmuch as only 2 days previously, onJanuary 9, it had participated in a conference with Superintendent Benfield in respect togrievances of 2 laid-off employees and had filed, in October 1951, charges that the Respondenthad refused to bargain with the Union in violation of the Act. Furthermore, the Respondent atthat time had not evidenced any claim that the Union's majority had been dissipated and thereis no evidence that such had occurred. Moreover, the grant of paid holidays was made retro-active in effect into the certification year by giving employees pay for Thanksgiving 1951.It is not clear whether the wage increases promulgated unilaterally by the Respondent inMarch or April 1952 werepriororsubsequentto its letter of March 26, 1952, set forth above,wherein it voiced doubt that the Union represented a majority of the employees because of thechange in the complement of employees since the date of the election. In any event, it is clearthat the Respondent's raising of this issue does not preclude the finding that the unilateralwage increase and grant of holiday pay were per se violative of the Act, inasmuch as the cir-cumstances of the case establish that the Respondent did not question the Union's majorityMEdward Shannonet al.,99 NLRB 430.15 Crow- Burlingame Company, 94 NLRB 997; Atlanta Broadcasting Company, 90 NLRB808; Franklin Hosiery,Mills, Inc., 83 NLRB 276; Tower Hosiery Mills, Inc., 81 NLRB 65816 CL StanislausImplementand Hardware Company, Ltd , 101 NLRB 394; L G. Everist,Inc., 103 NLRB 308. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatus in good faith. In Celanese Corporation of America, 17 the Board reiterated the principlesgoverning the conclusiveness to be accorded a Union's certification and the circumstancesunder which it might be challenged after 1 year's duration, as follows:It is appropriate, at the outset, to set forth the legal principles controlling in situationsof this type, and particularly to indicate the relationship between the existence of a Boardcertificate and the right of an employer to question a union's majority in good faith. Inthe interest of industrial stability, this Board has long held that, absent unusual circum-stances, the majority status of a certified union is presumed to continue for 1 year fromthe date of certification. In practical effect this means two things: (1) That the fact of theunion'smajority during the certification year is established by the certificate, withoutmore, and can be rebutted only by a showing of unusual circumstances; and (2) that duringthe certification year an employer cannot, absent unusual circumstances, lawfully predi-cate a refusal to bargain upon a doubt as to the union's majority, even though that doubtis raised in good faith. However, after the first year of the certificate has elapsed, thoughthe certificate still creates a presumption as to the fact of majority status by the union,the presumption is at that point rebuttable even in the absence of unusual circumstances.Competent evidence may be introduced to demonstate that, in fact, the union did not repre-sent a majority of the employees at the time of the alleged refusal to bargain. A directcorollary of this proposition is that after the certificate is a year old, as in cases wherethere is no certificate, the employer can, without violating the Act, refuse to bargain witha union on the ground that it doubts the union's majority, provided that the doubt is ingood faith.sBy its very nature, the issue of whether an employer has questioned a union's majorityin good faith cannot be resolved by resort to any simple formula. It can only be answeredin the light of the totality of all the circumstances involved in a particular case. Butamong such circumstances, two factors would seem to be essential prerequisites to anyfinding that the employer raised the majority issue in good faith in cases in which a unionhad been certified. There must, first of all, have been some reasonable grounds for be-lieving that the union had lost its majority status since its certification. And, secondly,the majority issue must not have been raised by the employer in a context of illegal anti-union activities, or other conduct by the employer aimed at causing disaffection from theunion or indicating that in raising the majority issue the employer was merely seeking togain time in which to undermine the union. (Emphasis in original. Marginal referenceshave been omitted.)In view of the bad faith demonstrated by the Respondent in its negotiations with the Unionduring the certification year and its unilateral invocation of holiday pay, all prior to its dis-claimer of the Union's majority status, it is found that the Respondent's questioning of theUnion's majority in the letter of March 25 "cannot be regarded as having been done in goodfaith, and, in any event, has no bearing on the Respondent's earlier conduct." 18 Moreover, therecord fails to establish that the Union's majority was dissipated as claimed by the Respondentin its letter of March 25, and the undersigned does not believe that the circumstances reliedon by the Respondent in its letter of March 25 were sufficient to rebut the presumption as tothe fact of the continuance of the Union's majority status created by its certification as thestatutory representative of the Respondent's employees on December 14, 1950.19 Itaccord-ingly follows that the Respondent's refusal to bargain with the Union on March 26, 1952, wasviolative of Section 8 (a) (5) of the Act, as were its unilateral grants of wage increases andholiday pay.The undersigned concludes and finds that the Respondent's entire course of conduct from theinception of negotiations with the Union in January 1951, "at all times displayed a fixed in-tentionmerely to preserve the appearance of bargaining, while avoiding any actual negotia-tion in good faith or effort to reach a mutually satisfactory agreement.i20 However, as men-tionedearlier,Section 10 (b) of the Act prevents any finding of an unfair labor practiceoccurring more than 6 months prior to the filing and service of the charge upon the Respond-17 95 NLRB 664, 672, 673IsGittlin Bag Company, 95 NLRB 1159, enfd. 196 F. 2d 158 (C. A. 4).19 Toolcraft Corporation, 92 NLRB 65520 Gagnon Plating and Manufacturing Company, 97 NLRB 104. INTERNATIONAL FURNITURECOMPANY143ent on October 24, 1951. Accordingly, the undersigned finds only that on and after April 24,1951, the Respondent failed and refused to bargain in good faith with the Union as the exclusiverepresentative of its employees in violation of Section 8 (a) (5) and (1) of the Act. It is furtherfound that the Respondent's unilateral grant of paid holidays on January 11, 1952, and a wageincrease in March or April 1952,to employees in the bargaining unit constitutedper seviolations of Section 8 (a) (5) and(1) of the Act, 21 as did the Respondent's refusal to bargainwith the Union on March 26, 1952.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connection withthe operations of the Respondent described in section I. above, have a close, intimate, andsubstantial relation to trade,traffic,and commerce among the several States,and tend tolead to labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYAs it has been found that the Respondent has engaged in unfair labor practices,itwill berecommended that the Respondent cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. Having found that the Respondent hasrefused to bargain collectively with the Union as the exclusive representative of its employeesin the appropriate unit, the undersigned will recommend that the Respondent,upon request,bargain collectively with the Union as such representative and, if any understanding is reached,embody suchunderstanding in a signed agreement.The undersigned has been administrativelyinformed that the Union,although in continuous compliance with Section 9 (f), (g), and (h) ofthe Act during this proceeding from the filing of the charge until after the date of the hearing,has since permitted its compliance to lapse. The recommendations will accordingly be condi-tioned upon the Union's renewal of compliance with the requirements of Section 9 (f), (g), and(h) of the Act. 22In addition,the undersigned will recommend that the Respondent cease and desist fromunilaterally granting wage increases,paid holidays, and other benefits to employees in theappropriate unit without first consulting the Union and from in any other manner interferingwith-the efforts of the Union to bargain collectively with the Respondent.Upon the basis of the above findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.Upholsterers' International Union of North America, Local 188, AFL, is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees, truckdrivers, and firemen of the Respondent'sCornelia plant,excluding office and clerical employees,guards,and supervisory employeeswithin the meaning of the Act,constitute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9 (b) of the Act.3.On December 6, 1950, Upholsterers' International Union of North America, Local 188,AFL, was, at all times since has been, and now is, the representative of a majority of theRespondent's employees in the appropriate unit described above for the purpose of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing on April 24, 1951, and at all times thereafter, to bargain collectively withUpholsterers' International Union of North America, Local 188, AFL, as the exclusive repre-sentative of all their employees in the appropriate unit, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (5) of the Act.5.By unilaterally granting to employees in the appropriate unit paid holidays on January11, 1952, and wage increases in March or April 1952, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a) (5) ofthe Act.6.By the foregoing unfair labor practices, the Respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7 of the Act, and21Masou R, Hughes, Inc., 86 NLRB 848; Crow-Burlingame Company, 94 NLRB 997; L L.Mature Transport Company, 95 NLRB 311, enfd. 198 F 2d 735 (C. A. 5); De Soto HardwoodFlooring Co , 96 NLRB 382; Reed Rc Prince Manufacturing Company, 96 NLRB 850; GagnonPlating and Manufacturing Company, 97 NLRB 104.22 See Simplicity Pattern Company, Inc , 102 NLRB 1283, and cases cited therein. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereby has engaged in and is engaging in unfair labor practices within themeaningof Section8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILLbargain collectively,upon request,with Upholsterers'International Unionof North America,Local188, AFL,if and when said labor organization shall have com-plied, within 30 days from the date of the aforesaid recommendations,with Section 9 (f),(g),and(h) of the NationalLaborRelations Act, as the exclusive representative of theemployees in the bargaining unit described herein with respect to rates of pay,wages,hours of employment,or other conditions of employment,and if any understanding isreached, embody such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees,truckdrivers,and firemen of our Cor-nelia plant,excluding office and clerical employees,guards,and supervisory em-ployeeswithinthe meaningof the Act.WE WILL NOT unilaterallygrant paidholidays,wage increases,or other benefitsto the employees in the bargaining unit described above without first consulting Uphol-sterers' InternationalUnion of North America,Local 188,AFL, as theexclusive bar-gaining representative.WE WILL NOTin any other manner interfere with the efforts of Upholsterers'Inter-national Unionof North America,Local 188,AFL, tobargain collectivelywithus or re-fuse to bargain collectively with said Union as the exclusive representative of theemployees in the bargaining unitset forth above.INTERNATIONAL FURNITURE COMPANY,Employer.Dated ................By...................... ......................................................................(Representative)(Title)Thisnotice must remain postedfor sixty (60) daysfrom the date hereof,and must not bealtered, defaced,or covered by anyother material.SOUTHERN CAR & MANUFACTURING COMPANYandLOUISC.TATE, PetitionerandSHOPMEN'S LOCAL UNION NO.539 of the INTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON WORKERS, AFLSOUTHERN CAR & MANUFACTURING COMPANY, PetitionerandSHOPMEN'S LOCAL UNION NO. 539 of the INTERNA-TIONAL ASSOCIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL IRON WORKERS, AFL. Cases Nos. 10-RD-116 and 10-RM-115. July 14, 1953DECISION AND ORDERPursuant to a stipulation for certification upon consentelection,an election was conducted among the employees in106 NLRB No. 21.